Title: Francis W. Gilmer to Thomas Jefferson, 18 August 1817
From: Gilmer, Francis Walker
To: Jefferson, Thomas


          
            
              Dear Sir.
              Winchester.
18th August 1817.
            
            I am penetrated with regret at the death of your illustrious friend, and I would fain call him mine—Mr. DuPont (de Nemours)—It is a consolation to me that I had redeemed before his death every promise which I ever made him.—His treatise on National Education was translated, of which I apprized him before I heard that he was indisposed. So long as he lived his own genius preserved the freshness, & lustre of his honors, and I was less solicitous about the translation—I knew that I could add nothing to his reputation; I was unwilling to borrow any thing from it. Now that he is no more, you owe it to friendship, and I to gratitude, to do what is best for the memory of a Patriot, a Philanthropist, and a Philosopher. . . Direct me, for it is properly your office, what to do with the translation. If the compliment could flatter the affection of his friends, I would willingly consent to violate the dictates of my own discretion in publishing it. But you know the jealousy of French Books in the U.S., especially of such as have appeared in the last 25 years, more particularly on moral subjects, & most of all on education. The essay certainly teems with the spirit of innovation which was the fashion of the day. Innovation at present, however necessary, is not popular; and while I admire the genius & eloquence of your departed friend—I fear that the publication of his work might not be successful. I never had a hope that his scheme would be adopted: the time has not yet arrived for so philosophical a system of education. I translated the work it as a compliment to him, for his many distinguished favors, and as due to my friendship for you—I have shewn him my gratitude, & you my esteem—so if you please, let the work remain with us. You have already superseded it by a more practical plan.
            Before dismissing the subject however, permit me to ask your assistance in translating a single sentence. It is in a note on page 13 of Mr. DuPonts pamphlet, in case you should not have the book, I transcribe the whole paragraph.
            “Ma brochure oubliée, ja j’ai vainement tenté d’en faire adopter les principes, a quelques amis; presque personne n’a voulu renouveller mon expérience. On s’en est constamment tenu, dans mon pays, aux diverses variétés du bureau typographique, qui depuis soixante-dix ans, sont encore des nouveautés, et n’ont pas même pénétré dans les petites écoles, ou la méthode de M. Choron n’a fait aussi que peu de progrés.” The first sentence is obvious enough, but I do not understand to what the expressions ‘aux diverses variétés du bureau typographique,’ and ‘sont encore des  nouveautés.’ refer.
            I am also at a loss to know how to render the expression ‘la chimie docimastique’ in another part of the work, we have no such word as ‘docimastic,’ and the french word docimastique is not in the dictionaries; I have supposed it to be one of the words of the French neology, and to be derived from Δοκιμαζω (exploro) meaning as applied to chemistry, analytic. I would not venture on my own conjecture—so please to instruct me.
            I inclose for Mrs. Randolph a few seeds of the plant which has been dedicated to you, under the name Jeffersonia. It is not very beautiful but is curious, and its name will I am sure recommend it to her piety. It grows in deep, shady bottoms, like the May apple [podophyllum peltatum.]. The seeds came from Harpers Ferry, where all the regions of nature have conspired to do you honor.
            
              accept the assurance of my admiration & esteem
              F. W. Gilmer.
            
          
          
            P.S. I received letters from Ticknor lately, he always mentions his visit to Monticello with the most flattering recollections. . .  Mr Corrêa is in the East, he & Walsh have promised to be in Virginia in September.
          
        